Citation Nr: 1758764	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  13-31 424A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an effective date prior to January 31, 2013 for the grant of service connection and a 30 percent rating for left knee subluxation.

2.  Entitlement to an increased rating in excess of 10 percent for left knee degenerative arthritis. 

3.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability.

4.  Entitlement to service connection for a right hip disability, to include as secondary to a service-connected left knee disability.

5.  Entitlement to service connection for a right wrist disability, to include as secondary to a service-connected left knee disability.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to August 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2012 and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which continued a 10 percent rating for left knee degenerative arthritis and granted service connection and a 30 percent rating for left knee subluxation.  The Veteran filed timely notice of disagreements (NODs) in November 2012 and November 2013. 

This matter also comes to the Board on appeal from an August 2014 rating decision of the Portland RO, which denied service connection for right knee, right hip, and right wrist disabilities as secondary to a service-connected left knee disability.  The Veteran filed a timely NOD in August 2014. 

In February 2017, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is associated with the claims file.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issues of an increased rating for a left knee disability and service connection for right knee, right hip, and right wrist disabilities as secondary to a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the February 2017 Board videoconference hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to an earlier effective date for left knee subluxation.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for the issue of entitlement to an earlier effective date for left knee subluxation have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Claims

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by a veteran or by his or her authorized representative.  Id.

At the Veteran's February 2017 Board videoconference hearing, prior to the promulgation of a decision in the appeal, the Veteran, through his representative, withdrew the appeal for entitlement to an earlier effective date for left knee subluxation.  As to this issue, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.


ORDER

The appeal on the issue of entitlement to an effective date prior to January 31, 2013 for the grant of service connection and a 30 percent rating for left knee subluxation has been withdrawn and is dismissed. 


REMAND

Left knee

The Veteran contends that an increased rating is warranted for his service-connected left knee disability.  The Veteran is rated at 10 percent based on limitation of motion under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003-5261, for posttraumatic degenerative arthritis and at 30 percent under DC 5257, for left knee subluxation.   

The Veteran was afforded VA examinations in February 2012 and March 2016.  However, the Board finds that these examination reports are inadequate for rating purposes.  Specifically, VA regulations provide that joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  38 C.F.R. § 4.59.  While the examiner recorded the Veteran's range of motion, the report does not specify whether testing was done for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  Therefore, the examination reports are ambiguous on whether these levels of testing were done.  

Therefore, the Board concludes that a new VA examination is necessary to assess the current severity of the Veteran's left knee disability. 

Right knee

The Veteran contends that service connection is warranted for a right knee disability as secondary to his service-connected left knee disability.  Specifically, he states that because of his left knee disability, he has favored his left knee, thereby placing more stress on his right knee.  

A February 2008 VA examination report reflects that the Veteran reported bilateral knee pain.  The examiner found that the Veteran could continue to expect left knee difficulty and noted that the Veteran's shoe wear was somewhat worse on the right, probably indicating some favoring of the left lower extremity.

A January 2013 VA examination report reflects that the examiner concluded that the Veteran's right knee problems were neither secondary to nor aggravated by his service-connected left knee post-traumatic arthritis, as the problems with both knees started at approximately the same time; thus, one knee problem did not cause the problem with the other knee.

The Veteran was afforded a VA examination in April 2014 by the same examiner who performed the January 2013 VA examination.  The Veteran reported having bilateral arthroscopies in the 1980s due to pain, but that in approximately 2009, he developed right knee pain and that he had had a limp since the 1970s due to his left knee disability.  The examiner noted the Veteran was diagnosed with right knee osteoarthritis in 2011 and that the Veteran reported re-injuring his right knee when he fell in April 2013 when his left knee gave out.  The examiner opined that the Veteran's right knee condition was less likely than not proximately due to or the result of the Veteran's service-connected left knee condition, as his bilateral knee problems started at approximately the same in the 1980s; thus, one knee problem did not cause problems with the other knee.  The examiner noted that with the April 2013 fall, the Veteran incurred an injury to his right wrist, and that the wrist would most likely have absorbed the impact of the fall and therefore he would not have injured his right knee.  Furthermore, there was no new evidence to support the Veteran's claim that his service-connected left knee condition caused his fall at work. 
 
The Board finds the January 2013 and April 2014 VA examiner's opinion inadequate.  Although the examiner opined that the Veteran's right knee disability was less likely than not caused or aggravated by the Veteran's left knee disability, it does not appear that the examiner considered the February 2008 examiner's notation that it appeared the Veteran's shoe wear was worse on the right, probably indicating favoring of the left lower extremity.  Furthermore, the Board finds that the examiner's opinion was internally inconsistent, in that the examiner found that the Veteran would not have injured his right knee during the fall, as his wrist would have absorbed the impact, but then found, as noted below, that the events leading up to the fall and injury to the wrist were implausible. 

Therefore, in light of the inadequacies noted above, the Board remands the case, so that an addendum opinion can be obtained from a new VA examiner as to the nature and etiology of the Veteran's right knee disability.

Right hip

The Veteran contends that service connection is warranted for a right hip disability as secondary to his service-connected left knee disability.  Specifically, he states that because of his left knee disability, he has favored his left knee, thereby placing more stress on his right hip.  Furthermore, since his fall in 2013, he has experienced pain in his right hip.

A February 2008 VA examination report reflects that the Veteran reported bilateral knee pain.  The examiner found that the Veteran could continue to expect left knee difficulty and noted that the Veteran's shoe wear was somewhat worse on the right, probably indicating some favoring of the left lower extremity.

A January 2013 VA examination report reflects that the examiner concluded that the Veteran's right hip problem was neither secondary to nor aggravated by his service connected left knee problem, as the left knee problems began in the 1970s, and the Veteran did not develop right hip pain until 2011.  Thus, the examiner concluded that there was no relationship between the two conditions.

The Veteran was afforded a VA examination in April 2014 by the same examiner who performed the January 2013 VA examination.  The Veteran reported that his right hip pain developed in 2011 and the examiner noted that the Veteran was diagnosed with right hip bursitis in 2013, but that there was no history of right hip trauma and a January 2013 x-ray of the right hip was "normal."  The examiner noted that the Veteran was service connected for post-traumatic arthritis of the left hip and has had a limp since the 1970s when he injured his left knee.  The examiner noted that the Veteran claimed his right hip was due to his service-connected left hip disability and that he reinjured his right hip in his April 2013 fall at work when his left knee gave out.  The examiner opined that the Veteran's right hip problem was less likely than not proximately due to or the result of the Veteran's service-connected left knee condition, as his right hip problems began in 2011 whereas his service connected left knee problems began in the 1970s; therefore, there was no relationship between the two problems.  The examiner noted that with the April 2013 fall, the Veteran incurred an injury to his right wrist, and that the wrist would most likely have absorbed the impact of the fall and therefore he would not have injured his right hip.  Furthermore, there was no new evidence to support the Veteran's claim that his service-connected left knee condition caused his fall at work. 

The Board finds that the examiner's opinion is inadequate, as it is based on an incomplete or incorrect premise.  The examiner noted that the Veteran was service connected for a left hip disability, but record reflects that the Veteran is not service connected for a left hip disability.  The examiner noted that the x-ray of the right hip was normal; however, the x-ray imaging impression reflects that while the joint was normal, there was evidence of scattered areas of chronic periostitis and minimal changes suggestive of chronic trochanteric bursitis.  Furthermore, the Board finds that the examiner's opinion was internally inconsistent, in that the examiner found that the Veteran would not have injured his right hip during the fall, as his wrist would have absorbed the impact, but then found that the events leading up to the fall and injury to the wrist were implausible. 

Therefore, in light of the inadequacies noted above, the Board remands the case, so that an addendum opinion can be obtained from a new VA examiner as to the nature and etiology of the Veteran's right hip disability.

Right wrist

The Veteran contends that service connection is warranted for a right wrist disability secondary to his service connected left knee disability.  Specifically, he states that his left knee gave out and he fell, injuring his right wrist.  Since the fall, his wrist continues to swell and is painful.  See February 2017 hearing testimony.  

The record reflects that in April 2013, the Veteran filed an incident report with his employer, in which he reported that while exiting a trailer, his left knee gave way.  He landed awkwardly on his right leg and twisted his ankle, causing him to fall to the ground, spraining his right foot and wrist. 

Treatment records reflect that in May 2013, the Veteran reported that he fell the week prior going down some stairs, twisting his right ankle and right wrist.  The Veteran reported some soreness to the wrist, but that he could move it around.  In July 2013, the Veteran continued to report swelling and pain in his wrist.  Imaging studies revealed a mild area of increased density about the proximal navicular and typical mild arthritic changes about the ulnar aspect of the wrist. 

The Veteran was afforded a VA examination in April 2014.  The Veteran reported that in 2013 while coming out of a travel trailer, he fell to the ground, injuring his right wrist and incurred an apparent FOOSH injury ("fell on out-stretched hand).  The Veteran reported he had pain and weakness in the right wrist following the injury but that x-rays taken several months later were negative.  The Veteran reported having current right wrist pain, weakness, and decreased range of motion.  The examiner noted that the Veteran was diagnosed with degenerative joint disease of the right wrist in December 2013 by x-ray.  The examiner opined that the Veteran's right wrist condition was less likely than not proximately due to or the result of the Veteran's service-connected left knee condition, as the chain of events that the Veteran stated caused his right wrist injury were not plausible.  

The Board finds the April 2014 examiner's opinion inadequate.  The examiner's opinion is internally inconsistent, in that the examiner found that the Veteran would not have injured his right hip during the fall, as his wrist would have absorbed the impact, but then found that the events leading up to the fall and injury to the wrist were implausible.  Furthermore, the examiner did not provide a rationale or basis for the conclusion that the events were implausible.  Additionally, as discussed above, the examiner relied on the premise that the Veteran did fall on his wrist to find that his right knee and right hip problems were not due to the fall.  

Therefore, in light of the inadequacies noted above, the Board remands the case, so that an addendum opinion can be obtained from a new VA examiner as to the nature and etiology of the Veteran's right wrist disability.

Prior to obtaining new VA examinations and opinions, any outstanding, pertinent VA outpatient treatment records and identified private treatment records should be obtained.  The most recent VA outpatient treatment records on file are dated in March 2016. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the Veteran's electronic claims file any VA treatment records dated since March 2016 and any private treatment records identified by the Veteran.

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected left knee disability.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  The examiner must conduct any testing deemed necessary and provide all findings such as range of motion, stability, etc.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  The examiner must pay particular attention to the following: 

(a)  The examination must include testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing. 

(b)  The examiner must provide an opinion on additional loss of range of motion due to pain, weakness, fatigability, and/or incoordination.  If there is such additional loss of range of motion, the examiner should express that loss in degrees of additional lost motion.

(c)  The examiner must provide an opinion as to whether there is additional loss of range of motion during flare-ups.  If there is such additional loss of range of motion, the examiner should express that loss in degrees of additional lost motion. 

(d)  To the extent possible, the examiner is asked to estimate the loss of motion of the left knee during flare-ups and due to pain currently and as reported in the February 2012 and March 2016 VA examination reports.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles.  

3.  Provide the Veteran's electronic claims file to a different VA examiner from the January 2013/April 2014 examiner for an addendum opinion as to the nature and etiology of the Veteran's right knee disability.  A new examination is only required if deemed necessary by the examiner.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with complete explanation in support of such a finding. 

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's right knee disability began during or is caused by active service; or began within one year after discharge from active service.

If the examiner determines that the Veteran's right knee disability was not incurred in service or otherwise related to service, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's right knee disability is caused or aggravated (i.e., permanently worsened beyond the natural progression of the disability) by his service-connected left knee disability, to include the Veteran's alleged fall in 2013 due to his left knee giving out.  

The examiner is asked to comment on the Veteran's lay statements concerning onset of his right knee disability as well as the February 2008 VA examiner's notation that the Veteran was favoring his left lower extremity. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles. 

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the causal relationship.  Less likely weighs against the claim.

4.  Provide the Veteran's electronic claims file to a different VA examiner from the January 2013/April 2014 examiner for an addendum opinion as to the nature and etiology of the Veteran's right hip disability.  A new examination is only required if deemed necessary by the examiner.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with complete explanation in support of such a finding. 

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's right hip disability is caused or aggravated (i.e. worsened beyond the natural progression of the disability) by his service-connected left knee disability, to include the Veteran's alleged fall in 2013 due to his left knee giving out.  

The examiner is asked to comment on the Veteran's lay statements concerning onset of his right hip disability as well as the February 2008 VA examiner's notation that the Veteran was favoring his lower left extremity. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles. 

5.  Provide the Veteran's electronic claims file to a different VA examiner from the January 2013/April 2014 examiner for an addendum opinion as to the nature and etiology of the Veteran's right wrist disability.  A new examination is only required if deemed necessary by the examiner.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with complete explanation in support of such a finding. 

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's right wrist disability is caused or aggravated (i.e., permanently worsened beyond the natural progression of the disability) by his service-connected left knee disability, to include the Veteran's alleged fall in 2013 due to his left knee giving out.  

The examiner is asked to comment on the Veteran's lay statements concerning onset of his right wrist disability. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles. 

6.  After completing the above, and any other development as may be indicated, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


